FIRST DIVISION
                            PHIPPS, C. J.,
                   ELLINGTON, P. J., and MCMILLIAN, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules/


                                                                   October 24, 2014




In the Court of Appeals of Georgia
 A14A1253. INGLES MARKETS, INC. v. CARROLL.

      MCMILLIAN, Judge.

      Deborah Ann Carroll filed suit against Ingles Markets, Inc. (“Ingles”), alleging

that Ingles was liable to her for injuries she received when a child ran into her and

knocked her down while she was shopping at an Ingles store in Villa Rica, Georgia.

Following discovery, Ingles filed a motion for summary judgment, which the trial

court denied. This interlocutory appeal followed. Because there is no evidence that

Ingles had either actual or constructive knowledge of the hazard at issue, we reverse

the trial court’s denial of summary judgment to Ingles.

      We review the denial of summary judgment de novo, viewing the evidence in

the light most favorable to the nonmovant. See Whitfield v. Tequila Mexican

Restaurant No. 1, Inc., 323 Ga. App. 801, 802 (2) (748 SE2d 281) (2013). So viewed,
the record shows that on February 11, 2012, Carroll was grocery shopping at an

Ingles store in Villa Rica, Georgia. Right before the incident, Carroll was exiting the

cereal aisle and on her way to get milk. As she was walking, she saw, from the corner

of her eye, a young boy coming towards her. She noticed that he was “walking fast.”

Carroll testified that the next thing she knew, he had run into her and knocked her to

the ground.1 The boy, who appeared to be around 11-13 years old, was carrying a bag

of charcoal as he was coming out of an aisle that contained items such as plates, cups,

and charcoals.

      In her deposition, Carroll acknowledged that she had been visiting that

particular Ingles approximately three times per week since it had opened and she had

never seen any children running in the store. She always found the store to be well

kept and clean, and the employees were always helpful. Although Carroll had

“skipped around” the store on the day in question and was almost finished with her

shopping at the time of her fall, she had not previously seen the boy.

      Andy Lindgren, the Villa Rica store manager, testified that he personally walks

around the entire store on a daily basis, multiple times per day. At a minimum, he


      1
        The boy and his parents were named in the complaint. However, each
defaulted, and none is a party to this appeal.

                                          2
does this at 8:00 a.m., 12:00 p.m., and 5:00 p.m. Ingles also has a policy that requires

one of the customer service managers to walk through the store every two hours and

to maintain a “Store Sweep Log” of these inspections. During a “sweep,” a manager

will walk the store’s entire perimeter to make sure that there are “no slip hazards, no

trip hazards, no water on the floor, [and] nothing that would cause” any injuries. In

addition, there are generally two to five stock clerks working in the main grocery area

who are also instructed to keep a look out and clear any hazards on the floor at any

time. The employees would also look for any children running up and down the

aisles. Lindgren specifically instructs his employees that if they see a child running,

they are to instruct the child’s parent(s) to make sure the child stops running, and if

the running continues, they should be asked to leave. He had never asked a customer

to leave the store because of a child continuing to run after being warned, and could

only recall one other time when he had to ask a child to stop running in the store.

      At the time of the incident, Lindgren was assisting with stocking in a back

room of the store. He later happened upon one of the customer service managers

completing an incident report with Carroll, the boy, and his parents. He had

personally never seen the boy before and learned that none of his employees had seen

the boy running before the fall. At his deposition, Lindgren identified the Store

                                           3
Sweep Log maintained in February 2012, which indicated that, on February 11, two

of the store’s customer service managers had performed all of the required “sweeps,”

including one at 12:00 p.m. The incident report shows that Carroll fell at

approximately 12:30 p.m.

      1. In related enumerations of error, Ingles argues on appeal that the trial court

erred in denying its motion for summary judgment because there is no evidence that

Ingles had superior knowledge that the child was running in the store. We agree. As

we have often stated,

      [i]n premises liability cases, proof of a fall, without more, does not give
      rise to liability on the part of a proprietor, because the true basis of a
      proprietor’s liability for personal injury to an invitee is the proprietor’s
      superior knowledge of a condition that may expose the invitee to an
      unreasonable risk of harm.


(Citations, punctuation, and emphasis omitted.) Drew v. Istar Financial, Inc., 291 Ga.

App. 323, 324-325 (661 SE2d 686) (2008).

      A proprietor’s knowledge of the risk of harm may be actual or constructive.

“Constructive knowledge may be based either on evidence that the dangerous

condition lasted so long that the defendant should have discovered it, or on evidence

that an employee of defendant was in the immediate vicinity and could have easily

                                           4
seen the problem.” (Citation and punctuation omitted.) Herrin v. Peeches

Neighborhood Grill & Bar, Inc., 235 Ga. App. 528, 532 (1) (509 SE2d 103) (1998).

      In support of its contention that it had no notice of any hazard, Ingles points to

the similar facts in Belk-Hudson Co. v. Davis, 132 Ga. App. 237 (207 SE2d 528)

(1974), in which the plaintiff brought suit against a store after she was knocked down

by “youths who were running, pushing and shoving” inside the store. Id. at 237. This

Court explained that

      [i]t is the duty of one who invites members of the general public to come
      to his place of business to protect such customers or invitees from injury
      caused by misconduct of his own employees in the conduct and scope
      of his business, and from the misconduct of other persons who come
      upon the premises.


(Citation and punctuation omitted.) Id. at 238. However, the “duty of interference on

the proprietor’s part does not begin until the danger is apparent, or the circumstances

are such as would put an ordinarily prudent man on notice of the probability of

danger.” (Citation and punctuation omitted.) Id. at 238. Moreover, “in the absence of

extraordinary circumstances which make it appear likely that a customer may suffer

injuries through the pushing of other customers, there exists no duty of the proprietor

to provide attendants, ushers, or other supervisory personnel to safeguard customers

                                          5
against such an exigency.” (Citation and punctuation omitted.) Id. at 240 (where there

was no evidence that defendant’s employees had any knowledge children were

running, pushing or shoving, plaintiff failed to show defendant had superior

knowledge of any dangerous condition in sufficient time to correct it, and the trial

court therefore erred in denying defendant’s motion for directed verdict).

      The record before us is devoid of any evidence that Ingles had either actual or

constructive knowledge of the child running in the store. Carroll argues, nonetheless,

that Ingles’ inspection procedure is deficient and that Ingles should therefore be

charged with constructive knowledge. Although she concedes that Ingles “has no

special obligation to protect its customers from children, or to keep a constant

lookout,” she maintains that 30 minutes passed between Ingles’ last “sweep” of the

store and the time that she fell, thus creating a jury question as to whether Ingles’

inspection procedures were reasonable. However, Carroll fails to establish how long

the child may have been running or that a more rigorous inspection procedure would

have been able to prevent her fall. To the contrary, based on her own testimony – that

when she initially saw the child out of the corner of her eye, he was not running, but

“walking fast” – the child could only have been running a very short time before he

ran into her. Thus, only a constant patrol – the type of procedure we have specifically

                                          6
declined to impose on proprietors under normal circumstances – could have possibly

prevented her injury here. See, e.g., Ginn v. Grothere, 220 Ga. App. 661, 663 (469

SE2d 876) (1996) (proprietor generally under no duty to patrol the premises

continuously); Congleton v. Starlite Skate Center, Inc., 175 Ga. App. 438, 440 (333

SE2d 677) (1985) (same).

      Moreover, the foreign substance slip and fall cases on which Carroll relies to

argue that Ingles’ inspection procedure was unreasonable are factually

distinguishable. See Super Discount Markets. v. Clark, 213 Ga. App. 132, 133-134

(443 SE2d 876) (1994); Gilbert v. Automotive Purchasing Svc., 254 Ga. App. 770

(563 SE2d 906) (2002). A foreign substance that falls onto the floor and stays in one

place is clearly a different type of hazard than the sudden, intervening act of a third

party. See, e.g., Roberts v. Wal-Mart Stores, Inc., 287 Ga. App. 316, 317-318 (651

SE2d 464) (2007) (“If a third party’s misconduct causes injury to a plaintiff while on

the premises, the inquiry is whether the proprietor had superior knowledge of the

danger that a third party would so act.”) (citation omitted); Elliott v. Burkhalter, 173

Ga. App. 749, 750 (327 SE2d 858) (1985) (“If the altercation and resulting injury

happened suddenly and without warning and the defendant could not, by the exercise

of reasonable care, have discovered or prevented it, there can be no recovery.”)

                                           7
(citations and punctuation omitted); Davis, 132 Ga. App. at 238 (3) (“where the

proprietor has no notice of dangerous conduct on the part of customers or third

persons on the occasion in question, he cannot be held liable for injuries to an invitee

resulting from that conduct”). See also Whitfield, 323 Ga. App. at 803 (2) (“But even

if an intervening criminal act may have been reasonably foreseeable, the true ground

of liability is the superior knowledge of the proprietor of the existence of a condition

that may subject the invitee to an unreasonable risk of harm.”) (citations and

punctuation omitted); W. D. Enterprises, Inc. v. Barton, 218 Ga. App. 857, 858 (463

SE2d 529) (1995) (“A proprietor is not liable for injuries to an invitee caused by

unforeseeable, remote or unusual events such as the intervening acts of a third

party.”) (citation and punctuation omitted).

      We recognize, of course, that issues of premises liability are generally not

susceptible of summary adjudication; however, we conclude that the evidence in this

case is “plain, palpable, and undisputed” and summary judgment is therefore

appropriate. Dickerson v. Guest Svcs. Co. of Va., 282 Ga. 771, 771-772 (653 SE2d

699) (2007). Accordingly, we reverse the trial court’s denial of summary judgment

to Ingles.

      Judgment reversed. Phipps, C. J., and Ellington, P. J., concur.

                                           8